            Case 3:19-cv-00279-DCG Document 123 Filed 08/19/21 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

                                                     §
 HON. DAVID C. GUADERRAMA                            §     CERTAIN CIVIL CASES
                                                     §     DESCRIBED HEREIN
                                                     §
                             OMNIBUS ORDER RESETTING
                      SEPTEMBER 2021 DOCKET CALLS IN CIVIL CASES

           This Order applies to certain civil cases that are currently pending before the undersigned

 judge and set for docket call on September 1, 2021, pursuant to the Scheduling Orders entered

 therein, which provide as follows:

           This case is SET for a DOCKET CALL on a RECURRING BASIS at 10:00
           am on the first Wednesday of March, June, September, and December of
           each calendar year—until (a) the case is settled or otherwise resolved, and the
           parties filed appropriate notice consistent with the order provided below or (b)
           trial. The parties need not attend the first docket call, if it falls within 60 days of
           the date of this Order [i.e., Scheduling Order].

 In view of the exigent circumstances presented by the COVID-19 pandemic1 and the Court’s

 scheduling conflicts with its criminal settings, the Court is of the view that the September 1,

 2021 in-person docket call should be reset to September 8, 2021, via Zoom video conference.

           Accordingly, IT IS ORDERED that the DOCKET CALLS set for September 1, 2021, in

 the civil cases to which this Order applies, are VACATED and RESET to September 8, 2021,

 at 1:30 p.m. MDT, via Zoom video conference. This Order DOES NOT AFFECT the docket

 calls set for December 2021 and thereafter.

           IT IS FURTHER ORDERED that the parties in each of the civil cases to which this

 Order applies, SHALL CONFER and JOINTLY FILE, in writing and by September 1, 2021,


       1
         See Chief Judge Orlando L. Garcia’s “Order[s] Regarding Court Operations Under the Exigent
Circumstances Created by the COVID-19 Pandemic”, available online at:
https://www.txwd.uscourts.gov/coronavirus-covid-19-guidance/.
        Case 3:19-cv-00279-DCG Document 123 Filed 08/19/21 Page 2 of 2




a report identifying the full name and email address of each attending attorney to whom the

Court’s deputy will email the Zoom link no later than 24 hours before the scheduled docket call.

        So ORDERED and SIGNED this 19th day of August 2021.



                                                ____________________________________
                                                DAVID C. GUADERRAMA
                                                UNITED STATES DISTRICT JUDGE
